Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Matter of the Marriage of Rebecca              Appeal from the 115th District Court of
 Jenkinson Acy and Cedric Demon Acy and                Upshur County, Texas (Tr. Ct. No. 505-14).
 In the Interest of A.M.A., a Child                    Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 No. 06-15-00093-CV                                    Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED JUNE 14, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk